DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 2-3, recites the limitation “and the free-form surface is machined in the second machining step in consideration of a predicted value.”  It is unclear what this “consideration of a predicted value” pertains to.  Is it in consideration to the deformation, the weight or the position of the holding region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 20160107279A1).
As applied to claims 1 and 9, Horn et al. teach a method for machining a free form surface on an elongated material (turbine blade 12, paragraph [0017]) having a first end region (root 18) and a second end region (tip 20) with respect to a longitudinal direction (abstract, lines 1-10), the method comprising:
a step of holding the first end region (tip 20 by tip fixture 16, Fig. 1, steps 54, 56, 58, Fig. 3, see paragraphs [0017], [0025]) and the second end region (root 18 by root fixture 14, Fig. 1);
a first machining step of machining the free-form surface on the elongated material (airfoil 12) with the first end region and the second end region held (step 60, Fig. 3);
a step of releasing holding of the first end region (step 62, Fig. 3, tip fixture 16 is released allowing tip 20 to move from clamped-state position to a free-state position, see paragraph [0025];
a step of determining a re-holding position obtained by correcting a position of the first end region after the holding of the first end region is released by a deformation amount of the elongated material due to a weight of the elongated material (since the fixture 16 of the tip 20 is released to allow tip 20 from a clamped-state to a free-state then the airfoil 12 is only held at the root 18 by the root fixture 14.  As such, the mass/weight of the airfoil is only carried from one end (root) and thus, the weight of the 
a step of holding the first end region again at the re-holding position (steps 64, 66, Fig. 3); and 
a second machining step of further machining the free-form surface on the elongated material after holding the first end region again (step 68, Fig. 3, see paragraphs [0016] to [0026]).
As applied to claim 5, Horn et al. teach the invention cited including a second machining.  Horn et al. further teach that the method can optionally include, additionally and/or alternatively, any one or more of the following features, configurations, operations, and/or additional components such as engaging the tip of the airfoil within the tip-securing fixture can include engaging each of a plurality of tabs extending from a radially outer edge of the tip of the airfoil within the tip-securing fixture. Disengaging the tip of the airfoil from the tip-securing fixture can include disengaging each of the plurality of tabs from the tip-securing fixture (paragraphs [0047] and [00948]).  Horn et al. further teach that the method and system allow reengagement of the blade in the new, free-state position without causing significant deformation from the free-state position. In this way, a fixture system implementing techniques of this disclosure can help to minimize warping or other deformation of the airfoil due to internal stress relief resulting from the material removal process. Moreover, the fixture system can be automated to disengage and reengage the airfoil, thereby decreasing the amount of operator intervention (and the associated costs) required during the material removal process (paragraph [0016]).  
As applied to claim 8, Horn et al. teach the invention cited including step of holding the first and second end regions of the free-form surface of the elongated material.  Horne et al. further teach wherein the first end region of the elongated material has a projection protruding from the first end region and the first end region is held by holding the projection (tip 20 region has projections 34, 36 and 38, paragraph [0020], Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20160107279A1).
As applied to claim 10, Horn et al. teach the invention cited including wherein the first end region and the second end region are held so that a chordwise direction is oriented in a vertical direction at the blade root side (18, Fig. 1) of the blade but fails to explicitly teach the chordwise direction is oriented in vertical direction at the blade tip side (20) of the blade.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Horne et al. such that the blade end regions are held such that the chordwise direction is oriented in vertical direction at the blade tip side (20) of the blade depending on the desired design requirements. 
Alternatively, holding the end regions of the blade such that the chordwise direction is oriented in vertical direction at the blade tip side (20) of the blade instead of the blade root side of the blade would have been obvious as a matter of "Obvious to try" by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143, KSR, Rationale “E”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20160107279A1) in view of Meier (US 6,543,134).
As applied to claim 6, Horn et al. teach the invention cited including a second machining step but do not explicitly teach subjecting the free-form surface to surface .

Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20160107279A1) in view of Meier (US 6,543,134) as applied to claim 6 above, and further in view of Nakamura (JP59027247B).
As applied to claim 7, Horn et al. as modified by Meier teach the invention cited including the free-form surface of the elongated material is machined in the second machining step but do not explicitly teach wherein a deformation amount of the elongated material due to residual stress caused by the surface treatment is predicted in advance.
Nakamura teaches an elongated material (rectangular plate forming a wing of an aircraft, page 3 of 12, under Detailed Description) subjected to a surface treatment (shot peening) wherein the magnitude of residual stress (i.e., causing deformation) imparted onto the material varies depending on the degree of processing.  Thus, the relationship between the shot condition and residual stress is determined beforehand by an experiment (page 4, first full paragraph).  Therefore, it would have been obvious to one .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/07/2022